Oo Co NY DBD HH F&F WD WY

— ee
Nm eS

14
15
16
17
18
19
20
21
22
23
24
25
26

° ©

 

 

UNITED STATES DISTRICT COURT | QCT 16 2019

 

 

 

 

 

——— FILED —_— RECEIVED
———~ ENTERED ———— SERVED DN
COUNSEL/PARTIES OF RECORD

 

 

 

 

 

DISTRICT OF NEVADA
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case Nb,5W427532305 DEPUTY

Plaintiff, FINDINGS OF FACT, CONCLUSIONS

y OF LAW AND ORDER

WAYNE THOMAS,

Defendant. 2:20-mj-00113-EJY

FINDINGS OF FACT

Based on the pending Stipulation of counsel, and good cause appearing therefore, the
Court finds that:

l. Counsel for the defendant needs the additional time to review discovery and to
prepare for trial.

v 2. Counsel request the new date be designated to a date after the court’s November
bench trial date, currently set as November 20, 2019.

3. The defendant is not incarcerated and does not object to the continuance.

4. Additionally, denial of this request for continuance could result in a miscarriage
of justice. The additional time requested by this Stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
§§ 3161(h)(7)(B) and 3161(h)(7)(B)(Gy).

This is the second request for a continuance of the bench trial.

 

 
10o© 0 0606folU YOO OC BUG

we) NNoON NM NY oe
mrp PF BS FF Ske A aH Bw Bw HE GS

 

 

CONCLUSIONS OF LAW

The ends of justice served by granting said continuance outweigh the best interest of the
public and the defendant in a speedy trial, since the failure to grant said continuance would be
likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
account the exercise of due diligence.

The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
United States Code, § 316(h)(7)(B)(Uiy).

ORDER

IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
October 16, 2019, at 9:00 a.m., be vacated and continued to Aan - 29, 2020 at the hour of
4, 00 Am.

DATED this Le day of October, 2019.

D\ loucah

UNITED STATES MAGISTRATE JUDGE

 

 
1

*

14
15
16
17
18
19
20
21
22
23
24
25
26

ee
—— FILED
——— ENTERED

   
  
 

— aR
ate oe ON
PRINSEUA OTIES OF RECORD

   
      

RENE L. VALLADARES
Federal Public Defender +

Nevada State Bar No. 11479 OCT 11 2019
KATHERINE TANAKA
Assistant Federal Public Defender SE
Nevada State Bar No. 14655 Sect ie acy OUR
411 E. Bonneville, Ste. 250 : NAGA p
Las Vegas, Nevada 89101 Oats ee DEPUTY
(702) 388-6577/Phone

(702) 388-626 1/Fax

Katherine_Tanaka@ fd.org

 

 

Attorney for Wayne Thomas

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. N4/7538305
Plaintiff, STIPULATION TO CONTINUE
, BENCH TRIAL
(Second Request)
WAYNE THOMAS,
2:20-mij-113-
Defendant. 20-mj-113-EJdY

 

 

 

If IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
and Katherine Tanaka, Assistant Federal Public Defender, counsel for Wayne Thomas, that the
bench trial currently scheduled on October 16, 2019 at 9:00 am, be vacated and continued to a
date and time convenient to the Court, but no sooner than thirty (30) days.

This Stipulation is entered into for the following reasons:

Ll. Counsel for the defendant needs additional time to review received discovery

and to prepare for trial.

 
oOo fF sa DO A FR WY NY

— —
nn

»)

to bo NO ho Nh tO bo pew — — _ — — _
ON nn > aa bo — Qo Oo oo ~) oO A > Lv)

 

 

2, Due to scheduling, both parties request the new date be designated to a date after
the court’s November bench trial date, currently set as November 20, 2019.

3. The defendant is not incarcerated and does not object to the continuance.

4, Additionally, denial of this request for continuance could result in a miscarriage
of justice. The additional time requested by this Stipulation is excludable in computing the time
within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
§ 3161(h)(7)(B)(iv).

This is the second request for a continuance of the bench trial.

DATED this 8" day of October, 2019.

RENE L. VALLADARES NICHOLAS A. TRUTANICH
Federal Public Defender United States Attorney

  

_By. (a By__ LOL

KATHERINE TANAKA RACHEL KENT
Assistant Federal Public Defender Special Assistant United States Attorney

 
